DETAILED ACTION
This action is responsive to the Applicant’s response filed 4/26/21.
As indicated in Applicant’s response, claims 1, 3-7, 9-14, 16-23 have been amended, claim 2 cancelled. Claims 1, 3-23 are pending in the office action.
Claim Objections
The claims include reference characters which are enclosed within parentheses.  See MPEP § 608.01(m).
However, the constant presence of parentheses-enclosed numerals is somewhat objected to because it would hinder readibility of the claim language, whose expression should be basically self-sufficient, and not unnecessarily referring to any external information.
	Removal of the parentheses is highly recommended.
The recited acts of claim 1 in form of ‘predicting’ (a price), ‘predicting’ (a workload), ‘scheduling’ (tasks) based on ‘feedback’ or ‘evaluation’ of performances are recited without additional details that would help distinguish interpretation of these acts from a construction that they constitute internal steps envisioned or taken within a mere mental process; and as such, can be considered a deficiency analogous to a Judicial Exception type; e.g. a non-statutory Abstract Idea bearing a mental process variety.
	The above syntas is objected to due to the potential Judicial exception identified therewith; but correction requirement thereto will not held in abeyance with the current state of prosecution.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10-15, 17, 19, 21-23 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Liu et al, USPubN: 2016/0011617 (herein Liu) in view of Jackson, USPubN: 2014/0075222 (herein Jackson), Rolia et al, USPN: 8,103,486 (herein Rolia); and Orsini et al, USPubN: 2016/0123620 (herein Orsini) further in view of Budhraja et al, USPubN:2005/0033481 (herein Budhraja) and Kohn et al, USPubN: 2017/0271984 (herein Kohn) and Steven et al, USPubN: 2014/0330695 (herein Steven).
As per claim 1, Liu discloses a method of managing electricity providing in a grid servicing devices (para 0071; Fig. 1; storage devices, server 170 - para 0049; server - para 0036, 0040; installation 170, 223, 225 - para 0034; Fig. 2-3; para 0127-0128), comprising:
	predicting an electricity price (predict that price of energy - para 0074; rate charged for electrical power - para 0072) provided by at least one electricity source,
	predicting a workload (e.g. future workloads into account - para 0103; predicted future value - para 0133) in said grid servicing devices (see above)
	scheduling tasks (e.g. schedule usage and readying ... energy sources within server installation ... power management schedule gnereators ... predict price of energy - para 0074) in said grid servicing devices (see above), based on said price predicting (see above),
	the scheduling (see react, leave low priority services, placing, delaying, deferring, step function, generators turned on - in para 0071, 0112, 0114, 0123; step 610 - Fig. 6 - Notel: service or control software - para 0114, 0116,0129, 0135 - applying server action - Fig. 8, moving, deferred - para 0114,0115 - and step actions on generators – Fig. 7 - reads on scheduling of grid devices on basis of grid state or current energy conditions - see feedback from below) using feedback being at least partly based on an evaluation of service entities performances (e.g. state 602, 604, 606, 608 - Fig.6; depth of discharge,battery , fluctuation, spikes upward - para 0110-0112; placing ... low-power state, moving jobs ... oversupplied ... can be transitioned, deferrable workloads - para 0114-0115; spikes/drops, signals ... sense ... in power, power deficit - para 0071; state of the generator, grid conditions, battery levels, lower values of the grid signal - paa 0122-0123; undersupply condition -para 0109) in said grid servicing devices.
	A) Liu does not explicitly disclose grid-servicing devices as computers cluster. 

	Jackson discloses a utility-grid operation using computing devices implemented into computing environment of clusters, or collection of nodes to accomplish tasks (para 0009: Fig. 1) using cluster schedulers, where grid scheduler and cluster scheduler communicate for resources, analyze allocation needs and improving throughput efficiency (para 0011), including adjustment to the supply of power and workload capacity (para 0015) taking into consideration predicted information on wovkload(workload, future as well as predicted - para 0045; para 0082), predicting consumption (Fig. 5C; electricity - Fig. 5B, para 0069) and price associated with peak consumption (para 0063; electricity bill - para 0013); that is, Jackson’s grid/cluster resource management allocates, distribute workload within node clusters (para 0052) and matches resources for improving workload (para 0004) and scheduling of grid resources to run jobs or grid applicatios (para 0007)
	Workload analysis and traces associated with historical workload used to predict future demands thereof is shown in Rolia (scheduler - col. 3 li. 3-11) wehre distribution of resources is implemented using a capacity manager tracing of workloads (col. 3 li. 30-50; Fig. 2) each resource taken by at least one CPU (col. 3 lines 3-28) as workload cluster (col .4 li. 4-47), each of which being spread among plural CPUs (col. 4 lines 18-29); where workload optimization uses simulated resources usage and need based on the traces to consolidate workload assignments and reorganization of CPUs accordingly. Hence, monitoring resource needs, adjusting resources, implementing of workload cluster for workload assignment to a plural CPUs implementation of each cluster by a scheduler of resources via a simulation-based optimizer is recognized
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement workload and organization of power-supply computing devices in Liu’s approach so that implementation of processing resources for carrying out distribution and managing grid-supply service to power consumers would include collaboration of computing devices in terms of cooperative cluster as set forth in Jackson’s analysis of resources on basis of consumption need or forecast, or per the simulating effect on workloads for distribution to cluster CPU assignment in Rolia’s utility-grid management approach; because
	clustering of processing resources (e.g. CPU clusters) would group a given number of processing devices and a proportionate payload per a very specific workload under analysis and consideration of demand and availabilty of resources at hand, which would not create effect of overusing the pool of processing devices for a commensurate task and would provide capability to scale up support for consumption demand on basis of adding further cluster to accommodate any surge in need for grid supply, necessarilty when workload observed from past, current and future consideration and possible consumption needs would be factored by a management scheme, as this would not only meets existing demand surge but would also respond to predicted demand with proper adjustement made to the pool of processing resources, the adjustment being consolidated with proper analysis of resources availability, workloads landscapte and feedback from tracing or simulation of forecasted workload in form of cluster-driven optimization and algorithmic adaptation as set forth above.
	B) Nor does Liu explicitly disclose scheduling process in terms of scheduling tasks in said computers cluster based on both prediction of workload and electricity price.
	Information supporting management of computing resources per Liu’s approach includes workload and grid conditions prediction (para 0101; future workloads into account - para 0103) and energy price prediction (para 0074; predicted rate charged - para 0072)
	Prediction of workloads in consideration of forecasted demand and charge surge caused by consumption surge and strain on resources to execute grid supply loads is shown in Jackson (para 0063; electricity bill - para 0013; para 0045) where scheduling include cluster schedulers combined with grid scheduling.
	Computational method for workload assignment is shown in Orsini’s management of devices for supplying energy from stored reservoirs (para 0007-0008), upon signals indicative of a) price of electricity supplied from a grid (para 0010; price - para 0044; pricing - para 0046; price -para 0052) and b) captured energy at user systems, the received signals acting as trigger (para 0012) to provide a change in supplying the stored energy, the commands for change including prescheduled computing assignments, type and speed for the execution among devices of the distributed NW (para 0022) including energy recovery, increase, decrease to computing intensity on basis of feedback on price variations or future demand, as well as predictive thermal and computational load (para 0024), the determined computation on workloads, type, size schedule, speed based on the received triggering events (para 0025).  Hence combination of triggering signals indicative of price and computational loads, predictive utility/generator conditions (load requirements, charge - para 0040; 0047) per Orsini to trigger (para 0027) change command (re-determined workload assignment for CPU - para 0029) on computational devices or grid response load management (e.g. via predictive load algorithm - para 0039; transacting ... at a reduced price - para 0047) of a energy provisioning system is recognized.
	Therefore, based on obviousness in organizing computational resources and processing devices in cooperative tasks group or clustered CPUs as set forth above, where energy supplying readjust made to accommodate real-time conditions on demands, resources at hand and consumption includes triggered commands, change to the structuring of cluster implementation on basis of factor like workloads and pricing as set forth in Liu’s prediction based management,
	It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement Liu’s management of processing resources in executing grid service operations so that conditions of the consumer landscape are used as input into the operation adjusting and reallocating of processing resources, including predicted information such as impacts caused by both price and workload - as shown in Liu, Jackson and Orsini - the predictive support thereof serving as feedback type, input events to trigger a grid response in terms workload management process or reassignment of cluster processng entities for various adaptations such as scheduling algorithm, modification in energy supply level, or adjust to workload intensity as well as size for recovering unused energy; because
	conditions of the consumer landscape includes past, current and future influencing factors, and feedback significance established from sensed information such as workload demand, setbacks or state of the processing entities selected or assigned to perform the supplying service can being instrumental to the readjusting endeavored by a dynamic allocation of server devices or computer entities available in Liu’s predictive management approach for altering grid generator in dispensing energy, whereas feedback from the consumer context received as past, current or future price of the electricity can also be a instrumental criterion based on which grid suppy management would be able to determine which reasonable direction to alter the current operational state of processing capability (i.e. computer clusters) in order to match the consumer needs in relation to how efficient the processing HW has been utilized or misutilized, under or over-utilized, how the consumer is justifiably being impacted by the charge or bills commensurate with possibility of (i) either insfficient or excessive grid supply output, (ii) a dire change in overall market conditions and (iii) a imbalance between the energy provided and the unjustified cost endured by the users being charged; where price and workload prediction significance when factored timely into utilization of processing capabilty according to Liu’s management and scheduling endeavor would not only optimize application of proper cluster assignements for matching dynamics of a consumption need -altering assignment to instances created as computational support for executing a workload boost or load reduction of energy supplying - but would also provide a level of satisfaction to the user of energy via effect of diminishing their charge or matching increase of the charge with a proper increase in the product delivery.
	C) Nor does Liu explicitly disclose scheduling based in part on feedback (or evaluation of performance of service entities or grid cluster as feedback) sent from the process of tasks scheduling as:
	(i) wherein said predicting of said electricity price comprises receiving receives a feedback from said scheduling tasks, wherein said feedback from said scheduling tasks to said predicting of the electricity price, is at least partly based on an evaluation of scheduling performances in said computers cluster; 
	(ii) wherein said predicting of said electricity price improves, based on said feedback from said scheduling tasks. 
	Liu discloses control software to place server on low mode, defer operationn of servers, move servers (para 0114-0115) or place them in another priority service mode (para 0109-0112) due to operation state (Fig. 6) or workload conditions related to surge in demand for energy (battery, charge - Fig. 7) or power insufficiency thereof; hence evaluation over possible degradation of the service or operational state or service performance of the service entities (servers) on basis of feedback indicative of grid, energy state, servers operation or charge availability or levels of power expected for carrying out (service) workload to be evaluated by a management or grid controller software.  Further, power management scheduling of energy from the grid (para 0074) using server installation per Liu energy prediction and management of grid supply or discharge (para 0069-0071) further entails capturing of metric or quantified energy supply in reference to cost, excessive value (para 0094; Fig. 8) and load performance within the server installation (para 0067-0068, 0082), where quantity or quality of the grid distribution state (Fig. 6) uses optimization technique such as machine learning (para 0083); hence metric of qualitative and quantitative characteristics returned about grid conditions and from action by server performing storage/energy distribution and/or by grid dispatch scheduling by a management action entails that performance type feedback is being submitted to threshold, cost-based analysis or machine learning for optimization purposes
	Scheduling software attached with network computers to provide performance related information and feedback inference to consolidate price forecasts by a framework controller in consolidating a financial performance of the power distributing system and analytics over real-world feedback is evidenced with Kohn. 
	That is, Kohn discloses a home power system equipped with a (online) centralized decision console operative with integrated software - CDI agent - (para 0071; Fig. 2) to manage the financial effectiveness of the distribution of utility power, where state of the power source such as battery throughput and operational performance to operate grid devices (para 0057-0068) is being tracked in relevance to load requests as feedback data(para 0411, 0442) which is subjected to rules-based validation model (par 0135, 0138), feedback controller (Fig. 48, 50) - e.g. mathematical training over input/output states (Fig. 5-6) of the power source - to support the decision module platform via use of software attached (para 0072) with network computers (Fig. 1, para 0109, 0209) for operating the monitored electricity source; i.e. the CDI software for controlling the battery and scheduling optimum runtime thereof (para 0421) using rules/feedback mechanism; whereby various type of information related to electricity output (micro-grid facility, solar grid, turbines - para 0083) is collected and subjected to inferencing (para 0089) and optimizing the electricity delivering system (para 0081-0082), where prediction of price (price forecasts - Fig. 45) combined with real-time monitored state of hardware (e.g. sensed battery - para 0049) of the sofware agent to implement rules for optimizing use of the power source (para 0031).  Hence, Kohn discloses use of network computers and computer-based software thereon for scheduling runtime of sensed grid devices (e.g. battery power), the software operative to support (via a computing feedback) a decision module framework with model training as input feedback and consolidating effect of price forecasts attached with decision by the framework to enhance long term efficiency of the grid devices or sustaining operational performance of HW power source and achieving system financial performance (financial performance - para 0124) on basis of real-time operational feedback.
	Similar to Kohn’s using price forecasting in feedback-based model validation, Steven discloses using forecasted prices (para 0027-0028) and consideration of customer baseline or profile, the consumer usage in a real-world environment {building asset - para 0048) factored into a mathematical provision model by the market, via simulation of costs , assets maintenance and comfort factor and time-based peak usage, where objective cost function is carried out mathematically per an energy model employed to determine a schedule of operating energy asset to support energy price implementation and derivation of possible revenue thereby (para 0027), in terms of simulated schedule to determine forecast wholesale electricity price over the time period associated with the model (para 0033, 0054). Hence, real-world feedback data fed from a scheduler model into an electricity price forecast controller is recognized.
	Management console to operate on real-time feedback and response to market prices is shown in Budhraja performance tracking and prediction platform (Fig. 28-29, para 0009, 0011), with power grid monitoring (para 0012-0013, 0095-0096), using responses from AGC (Fig. 33-34, para 0069,0070) for effecting forecast (para 0179, 0182) for the AGC (para 0033) and real-time performance monitoring over devices (on grid power and demand therefor) of the power distribution system (Fig. 2-3), where power grid monitoring or scheduled values associated with geographic area (para 0194) is combined as generator scheduled metrics (Fig. 37, 40; claim 2, pg. 16) with market price spikes as inputs to the management system (para 0150, 0151, 0169, 0172) to enable deployment of notification and remedial actions (para 0141-0142) such as to correct imbalance and applying price caps, using real-time performance data and market metrics to derive prediction as real-time forecasts or “what if’ type of a analysis (claim 7-8, pg. 16). Hence, values and captured metrics as scheduled per computer-based information engines (para 0083) from operational state of (monitored) grid devices to serve as real-time performance information to enable a price-regulation aspect of a management system over market trends (e.g. price spikes - para 0097) to derive remedial actions, correct forecasts such as market “what if’ analysis is recognized.
	Therefore, based on the relationship between captured metrics and price-related information for a power/grid management (energy generator devices) to derive actions {react, leave low priority services, placing, delaying, deferring, step function, generators turned on - in para 0071, 0112, 0114, 0123; step 610 - Fig. 6 ) or corrective decisions responsive to effect to the operational performance or generator state of the grid distribution system per Liu’s price prediction approach (para 0074), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement analytics of the power generator state or grid supply state so that the analysis utilizes feedback from the very effect of scheduling tasks - per Steven’s simulated schedule of operating energy asset or Kohn’s CDI software effect of scheduling grid runtime -related to grid supply or generating of energy, where data per said feedback is passed - scheduled values associated with geographic area (para 0194) is combined - as generator scheduled metrics as per Budhraja - from said process of scheduling (of tasks per Steven and Kohn) to said process of prediction of electricity price - as per Liu and the consolidatin of market price forecast per Steven and Kohn - and is partly based on an evaluation - as by Budhraja, Kohn and Steven management software - of real-time grid scheduling performances according to the grid control devices and said computers cluster as set forth per Jackson and Rolia fromi above; because
	real-time values and metrics capturing operational state of grid devices or electricty generator being scheduled or tasked to provide energy for a given group of consumer, a geographic scope of the distribution market can be passed into a training framework, or simulated for market trend learning, as scheduled values or outputs which when correlated in terms of real-time and historical data bearing emphasis on device maintenance, operational performance with financial performance evaluation and underlying price forecasts as set forth above, would help a market-driven management framework to make proper actions, generating remedial proposals on how to correct imbalance between tasks provisioning, moving devices or delaying or demoting their prioritized usage to compensate for insufficiency in power supply or acute surge for its demand, to derive further market trend or potential scenario for proposing utility charges (improved price predicting process) that respond to or better suit the actual capability of the grid in accordance with environment-based consumption levels, geographic coverage or scope of the energy demands, all of which made possible on basis of mathematical training of scheduled feedback provided as real-time inputs, and learned outcomes from simulated model (e.g. scheduled simulation of grid or distribution service units) based on the obtained or received performance type feedback into the market trend and cost management framework.
	As per claims 3-5, Liu does not explicitly disclose (method of managing electricity of claim 1),
	(i) wherein said feedback from said scheduling tasks to said predicting of said electricity price is based on an evaluation of scheduling performances in said computers cluster more than on an evaluation, if any, of electricity price prediction precision.
	(ii) wherein said feedback from said scheduling tasks to said predicting of said electricity price  comprises updating a cost function of said predicting of said electricity price which is based on an evaluation of scheduling performances in said computers cluster more than on an evaluation, if any, of electricity price prediction precision.
	(iii) wherein said feedback from said scheduling tasks to said predicting of said electricity price is based on an evaluation of scheduling performances in said computers cluster, and not on an evaluation of electricity price prediction precision.
	As for (i) and (iii), 
	evaluation on performance set backs by Liu’s management of grid power delivery includes rescheduling upon sensed deficiency metrics (sense ... power deficit - para 0071; sense voltage quality ... sensing ... lagging load - para 0060) or tasks transfer from effect of improving performance (moving jobs ... to another - para 0114; para 0064-0065) such as a raised quality on voltage, frequency, power factor, net outflow (para 0080-0081; maximize the ... net power - para 0087) where grid nodes viewed as a decision tree is continually (over time) optimized to sustain a most optimized level of power transfer (para 0091) while not unnecesarily straining supply respective to demand level (Fig. 8); hence continual tracking of grid operations or state of nodes for sustaining efficient supply matching demand condition while achieving grid metrics entails performance efficiency adjust with tracing of sensed metrics over time (*).
	Particular scheduling of mathematical training and generating real-world actions by model runs using trained data from grid monitoring and energy distribution tracking is shown in Kohn for optimizing allocation of HW resources in implementing a cost-effective distribution, the latter (see rationale C and teachings by Kohn) with emphasis on providing long term efficiency of the grid devices or sustaining operational performance and durability of HW power source rather than to forecast or enforce utility charge.
	Similarly, Jackson discloses monitoring of grid operation metrics (e.g. resource state) in regard to decision to power up or down a grid node (para 0023) the monitoring geared for balancing workload to meet demand and assuring QoS or observing SLAs (para 0024) in measuring and reporting metrics at intervals, periods of time, daily time points or peak hours (para 0037-0039; 0051); e.g. via workload redistribution (algorithm) runs to minimize power loss and maximize performance of individual job by the server machines (para 0059) without factoring in any effect of price.
	As for (ii),
	Similar to effect of prediciting trending price behaviors in Liu and taking price into account for re-adjusting energy production and reconfiguring grid nodes operations, Steven discloses rather use of a mathematical optimization process (scheduled simulation runs) in terms of analyzing behavioural outputs to reduce net energy cost over time period while realizing revenue to electricity markets participated by energy customers (para 0014; Fig. 4-11), the mathematical model for determining a recommended schedule (para 0030) model having optimization effect of a objective cost model (para 0051) to model performance via math computations that balance out any mis-ulitization of energy asset in the face of real-time inputs, operative statuses relational to achieving energy revenues for pertinent markets (at a given time - para 0032, 0033) in the context of energy profile (para 0044) ; i.e. using forecasted prices (para 0027-0028) and consideration of customer baseline or profile, the consumer usage with respect to the mathematical provision model by the market, via simulation of costs, assets maintenance and comfort factor and time-based peak usage.
	Therefore, based on the use of real-time measured or sensed condition of the grid operation considered along policies or level of service quality in Liu, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the management of grid nodes, decision tree in Liu with intelligent decision algorithm coupled with realtime monitoring effect therewith so that adjustment by a tree decision include consideration of inputs and factoring of various sensed metrics (per (*) from above) for best maximizing performance of the grid production, including evaluation of scheduling performances in said computers cluster in terms of evaluation — as in Jackson performance measurement that relies on continual sensing and monitoring of time-based metrics acting as feedback to the evaluating, which is being more than that for evaluating any electricity price prediction precision; such that said input or captured metrics feedback to Liu’s management on predicted workload and electricity price, would algorithmically readjust to performance behaviour via a management restructuring the internal parametric of a grid optimization model or correct imbalance in resources usage, e.g. updates to a cost function of said process of prediction approach as shown in Steven to achieve optimum revenues and maximizing asset efficiency or sustaining long term device usability - as per Kohn -, which is based on an evaluation of scheduling performances (in said computers cluster) more (or rather) than evaluating one electricity price prediction precision as set forth above; because
	algorithmic or mathematical model per Liu’s predictive approach in sustaining of feedback support, continual metrics tracking toward improving grid throughput parallel with consideration of prediction of electricity price and grid workloads, would not only achieve dynamic effect of continually balancing energy market revenues - as set forth in Steven - keeping up operational state with the very market consumption demand and time-based utilization peaks, but also make best use of grid resources, minimizing equipment strain, on basis of performance metrics being evaluated along real-time feedback bearing observables on scheduling performances or simulation model as per Kohn, consumer level of comfort and grid outflow - all being contributing factors in a more decisive manner than sole evaluation of electricity price prediction precision, since performance metrics and
	variables when mathematically modelled can act as influencing inputs or realistic variation tendencies observed in function of unexpected real-time fluctuation of the consumer landscape and state of available resources (e.g. computing cluster nodes) to enhance proper and timely management decision making, e.g. the performance-based adjusting by the latter integrating consideration on potential for work load transfer to avert long term equipment strain, overuse of resources while matching this efficiency with a proper level of user satisfaction and achieving at the same a measure of improvement to resources durability.
	As per claim 10, Liu discloses method of managing electricity providing in a computers cluster, according to claim 1, wherein: 
	said predicting of said workload receives said feedback (para 0101; future workloads into account - para 0103) from said scheduling tasks,
	said predicting of said workload improves (e.g. transfer, renewable - para 0021, 0068; accommodate ... demand, series of transfer switches - para 0057; offset grid imbalances - para 0060), based on said feedback.
 	As per claims 11-13, Liu does not explicitly disclose ( method of managing electricity 
according to claim 10), 
	(i) wherein said feedback from said scheduling tasks to said predicting of said workload, is based on an evaluation of scheduling performances in said computers cluster more than on an evaluation, if any, of workload prediction precision.
	(ii) wherein said feedback from said scheduling tasks to said predicting of said workload , updates a cost function of said predicting of said workload  which is based on an evaluation of scheduling performances in said computers cluster  more than on an evaluation, if any, of workload prediction precision.
	(iii) wherein said feedback from said scheduling tasks to said predicting of said workload , is based on an evaluation of scheduling performances in said computers cluster , and not on an evaluation of workload prediction precision. 
	Liu discloses continual tracking of grid operations or state of nodes for sustaining efficient supply matching demand condition while achieving grid metrics entails performance efficiency adjust with tracing of sensed metrics over time (*), which is not effect of performing workload prediction precision.
	Kohn training of performance metrics discloses optimizing allocation of HW resources in implementing a cost-effective distribution, the latter (see rationale C and teachings by Kohn) with emphasis on providing long term efficiency of the grid devices or sustaining operational performance and durability of HW power source rather than to forecasting utility charge or seeking a solution for a workload prediction precision
	Steven discloses using forecasted prices (para 0027-0028) and consideration of customer baseline or usage with respect to the mathematical provision model by the market, via simulation of costs, assets maintenance and comfort factor and time-based peak usage; hence mathematical model to simulate costs and comfort factor per peak demands utilizes performance metrics rather than forecasting utility charge or seeking a solution effecting workload prediction precision
Jackson discloses analytics per obtained metrics at intervals, periods of time, daily time points or peak hours (para 0037-0039; 0051); e.g. via workload redistribution (algorithm) runs to minimize power loss and maximize performance of individual job by the server machines (para 0059) without factoring in any effect of price or finding a best solution bearing a most precise workload prediction.
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the management of grid nodes, decision tree in Liu with intelligent decision algorithm coupled with real-time monitoring effect therewith so that adjustment based on observables on the grid nodes includes feedback a) as supporting evaluation of scheduling performances in said computers cluster more than on an evaluation, if any, of workload prediction precision, b) as enabling updates to cost function of said process of prediction of workload which is based on an evaluation of scheduling performances in said computers cluster more than on an evaluation, if any, of workload prediction precision; c) based on an evaluation of scheduling performances in said computers cluster, and not on an evaluation of workload prediction precision - per the cost updates in Steven and Kohn model runs; or per Jackson’s workload redistribution (algorithm) runs to minimize power loss and maximize performance; because 
	feedback indicative of performance and ill-use of resources or imbalance in the distribution of tasks can be input to further simulation or training runs to rectify to the deficiencies in allocating resources, correcting imbalance in tasks distribution between the service resources or server instances; redistributing of HW nodes within an energy distribution network and tasked with a given workload, as management responses to consumption spikes or peak market demand instances and tasks and HW utilization imbalance, the corrective actions responsive to analyzed state/criticality on service/generator performance and learning from a specific and real-time context in which functional performance or computer scheduling metrics are obtained, effecting immediate management decision being attuned for the real-time situation but independent for a larger market price forecasting or distinct from a workload predicting process.
	As per claim 14, Liu discloses method of managing electricity providing in a computers cluster, according to claim 1, further comprising:
	sensing an actual workload (refer to rationale B in claim 1)  in said computers cluster, wherein said scheduling tasks  in said computers cluster (refer to rationale A in claim 1)  is also based on said sensed actual workload (e.g. a server workload - para 0134).
	As per claim 15 Liu discloses (method of claim 14), wherein said actual workload evolves over time (para 0102)
	Liu does not explicitly disclose said actual workload evolves over time in terms of: 
	not only the number of tasks to be computed evolves over time, but also the computed resources required by said tasks and the deadlines of said tasks evolve over time.  
	Dynamic influence of time is shown in Jackson’s effect of transferring under-used (idle) servers to a placement so that workload(s) of servers that are more computation-intensive are communicated to the under-utilized (idle) servers, the placement effectuated on basis of differentiating off-peak availability of processing resources for the offloading effect (para 0024) hence evolution of workload over a time peak or nonpeak period is recognized, which is similar to Liu’s consideration of time of day where peak effect for charge or discharge of power is taken into consideration for determining a predictive algorithm to manage workload (para 0102-0103)
	Availability of resources or grid servers for implementing a grid supply via a cluster paradigm is shown obvious as set forth in rationale B for scheduling workloads and/or for observing, fulfilling constraints when implementing workloads, mutating resources per Rolia approach use of a number of CPUs as resource to implement cluster operation/scheduling specified from a resource demand (col. 7 li. 8-39) via time-based allocator (col.3 li. 2-11;), where traced capacity for a CPU to match a demand varies continually over time (col. 3 lines 18-21; col. 7 li. 30-36), where a calculated CPU utilization as distributed is function of time (col. 4 li. 28-42) or peak demand; and where constraints used with this resource/CPU capacity mapping include SLA and deadline (col. 8 li. 11-37) where satisfying completion of workloads is modeled along with capacity constraints against those combining deadline and SLA (col. 9 lines 10-22), where constraints can be laid out(scaled via traces) for consideration along with the SLA over time or measured in per day basis (col. 8 lines 47-62).  Hence the amount of tasks load, of processing resources and corresponding resources (capacity -Fig. 3) as well as deadlines construed as part of the ever-changing conditions and constraints considered by a scheduler is recognized.
	Therefore, based on the time-varying dynamics of workload and peak-based demands (para 0014, 0028, 0033, 0035, 0050) constraining a management module (in Liu installation of server logic) for redistributing or alterating current allocation of resources in scheduling grid processing resources, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the re-allocation or re-adapting of grid generator devices according to the time-based constraints or demand so that time, peak constraints are integrated as criteria to evaluate influence of the constraints on workload or processing resources to be utilized 
with the time-varying workload (as per Jackson), where not only the number of tasks to be computed
evolves over time, but the computed resources required by said tasks also vary with time - as shown in Rolia - along with time-varying effect of deadlines of power supplying tasks constrained under a Service Agreement ( SLA as per Rolia); because
	consumption and demand for power basically are function of time of day utilization, and provision of resources to accommodate the dynamics of the demand or peak surge in daily consumption as endeavored in Liu has to be malleable with the ever changing conditions of the consumption as well as ups and downs of provided resource to meet any instanteneous demand for power, and effect of integrating time-based constraint or time-driven variation of consumers demand for power into the set of inputs or parametric settings for implementing algorithms thereby altering management of resources or re-allocation of processing devices, the time factoring would not only provide speed incentive for immediately mapping tasks size and processing resources to meet a time-based demand surge, for timely re-distributing computed resources and re-balancing workload of the assigned processing resources according to instance of a surge; but would also afford performance of a given power supply corresponding to a demand instance to fall under the margins of deadline indicative of performance criteria such as that of a service level agreement (per Rolia) according to which a paying consumer expects utility to be delivered within acceptable timeframe.
	As per claim 17, Liu discloses (method of claim 1), wherein at least one of said predicting steps  is based on using support vector machines (e.g. decision tree, mathematical learning, optimization framework, objective function grid condition server workloads ... implementations may train ... support vector machine ... to decide which actions to perform - para 0100)
	As per claim 19, Liu does not explicitly disclose (method of managing electricity according to claim 1), wherein said scheduling tasks is based on using a greedy algorithm.
	Liu discloses various algorithms for implementing data training and mathematical solution of decision or objective functions geared for learning on grid condition and organize server workload (para 0100)
	Rolia discloses objective attainment algorithms for seeking prope mapping of workloads with elements of a resource pool using simulation and tracing (Fig. 1-4), where one algorithm can be a genetic algorithm or a greedy algorithm to simulate on those resources thereby to permutate the workloads (col. 10 li. 66 to col. 11 line 11)
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement decision tree and algorithms per Liu’s seeking of objective functions and mathematical learning so that among the algorithm used a greedy algorithm - as per Rolia - can be implemented as basis for decision to be attained in the process of scheduling tasks, because greedy finding directed at the input space can purported for particularly providing expedient set of significant input established via various learning methodolgies used by Liu’s tree-based approach, to support various decision or objective functions underlying the mathematical model runs or experimented decision algorithms.
	As per claims 21-22, Liu discloses (method of claim 1), wherein said scheduling tasks takes into account a constraint of overall electrical power limit (short or long term power deficits - para 0017; local energy ... insufficient - para 0046)
	wherein said scheduling tasks takes into account an objective of reducing the platforms overall electricity cost (criteria ... energy cost - para 0042) while, at the same time, maintaining said computers cluster utilization (transition ... to higher utilization states 0 para 0016; power utilization .. help grid ... deal wth power deficit - para 0017).
	As per claim 23, Liu does not explicitly disclose (method according to claim 1), 
	wherein said feedback from said scheduling (of tasks) to said predicting of electricity price, is based on both an evaluation of scheduling performances in said computers cluster  and an evaluation of electricity price prediction precision, 
	where the feedback from said scheduling tasks  is based more on the evaluation of scheduling performances in said computers cluster  than on the evaluation of electricity price prediction precision.
	However, the evaluation of scheduling performance from feedback from scheduling tasks being a primordial support for predictive processes over than any evaluation of price prediction precision has falls under the ambit of the features addressed with rationale set forth for claims 3-5 from above; hence feedback being based on both (refer to rationale B in claim 1) an evaluation of scheduling performances in said computers cluster and an evaluation of electricity price prediction precision in the sense that feedback supported evaluation is prioritized or made more exclusive to scheduling of performances in said computers cluster than to the evaluation on (electricity) price prediction precision would have been obvious for the same reasons set with rejection of claims 3-5.
Claims 6-9 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Liu et al, USPubN: 2016/0011617 (herein Liu) in view of Jackson, USPubN: 2014/0075222 (herein Jackson), and Rolia et al, USPN: 8,103,486 (herein Rolia); and Orsini et al, USPubN: 2016/0123620 (herein Orsini), further in view of Steven et al, USPubN: 2014/0330695 (herein Steven) Budhraja et al, USPubN: 2005/0033481 (herein Budhraja) and Kohn et al, USPubN: 2017/0271984 (herein Kohn) and further of Niyato et al, “Optimal Power Management for Server Farm to support Green Computing”, 9th IEEE/ACM Symposium on Cluster Computing and the Grid, 2009, pp. 84-91 (herein Niyato), and Dillon et al, USPubN: 2009/0319090 (herein Dillon)
	As per claims 6-9, Liu does not explicitly disclose (method of managing electricity according to claim 1),
	(i) wherein said predicting of said electricity price comprises providing electricity prices provided by at least two different electricity sources; wherein said scheduling tasks spreads electricity needs of said computers cluster between said different electricity sources by promoting the cheapest of said different electricity sources;
	(ii) wherein said different electricity sources include at least one renewable electricity source and/or at least one stored electricity source and/or at least a grid; wherein said predicting of said electricity price comprises using weather forecasting to predict electricity price provided by a renewable electricity source.
	As for (i)
	The prediction-based management of electricity/grid operations per Liu’s decision making include transfer of workload on basis of various factors indicative of output metrics (sense ... power deficit - para 0071; sense voltage quality ... sensing ... lagging load - para 0060) or issue related to need for tasks transfer from effect of improving performance ( moving jobs ... to another -para 0114; para 0064-0065) such as a raised quality on voltage, frequency, power factor, net outflow (para 0080-0081; maximize the ... net power - para 0087) where grid nodes viewed as a decision tree is continually (over time) optimized to sustain a most optimized level of power transfer using power passing among grid facilities (e.g. power to be sent, power generation facility, bidirectional -para 0020-0021; Fig. 1) as a form to create renewable energy generator(para 0021) using different grids (para 0068); hence using at least two different source of electrical grid elements (dual source power, transfer electrical load - para 0068) for offsetting load imbalance added with predictive weather, demand data (para 0104) grid conditions - para 0062-0064) to support the predictive management decision is recognized, in order to balance utilization of grid elements and spreading operational needs (compute jobs load) from one less capable grid element to another grid element (para 0056-0057); where tasks completion enforced on less capable grid source can be more coslty than achieving tasks that are transferred or passed to grid source candidates equipped with more processing capability.
	Hence effect of transfer entails promoting (**) one idle power source processing entity over the costly effect for completing a task using a active power source processing entity.
	Configuration of energy supply environment for moving workload between server entities is shown in Jackson where a manager consider placing of idle servers into a state so to allow hot servers workload to be directed to the idle servers to reduce the overheating of the hot servers (para 0024), enabling workload unused by off-peak hours to be transmitted to high demanding performance locations to fulfill a SLA with the lowest energy expenditure.
	Use of two power-generating sources for considering transfer of grid supplying jobs is shown in Niyato’s optimal power management (Fig. 1) of server farms, batch scheduling and allocating jobs thereon to negotiate best solution between SLA and power consumption (section I & II, pg. 84-85) realized via migration of logic between host computers using analytic models, configured to minimize NW cost for the transfer between points connecting to OPM units in each farm (Fig. 2) using active state of the available servers for considering a switch that obviate transfer/NW cost, queueing wait, and optimizing utilization of space constraints for transfering jobs under consideration by a scheduler (section IV, pg. 85-88); hence transfer that is managed to minimize latency and NW cost to assign user task to different entities of server cluster (server farms ) provided as candidates and different target points for carrying out a switch by a scheduler entails scheduling tasks that will spread electricity needs for achieving workload by said computers cluster between said different electricity sources, where cost associated with the analytic model considers the least costly element in the cluster space (factoring spatial constraints) to implement the task transfer.
	As for (ii),
	Identification of a renewable power source entity is shown in Steven ’s approach, where to comply to consumption demands, more power generating assets are subject to query for renewable energy assets to be additionally configured proximal to customer sites (para 0349) and where weather and geographic predicted data support a corresponding optimizer implementation to obtain solar gain calculation (para 0375) thereby consolidating grid delivery flow with a dispatching mechanism endowed with proper control (para 0484,0486)
	Further, forecasted weather conditions provided as characteritics or concerns for load forecaster and input to a optimizer is shown in Dillon, where the schedule optimizer combines received effect from the forecaster (load demand, weather forecast -para 0016, 0017),, with rate of charge and storage capacity of a energy provisioning system (Fig. 1-2) to make energy-related determinations indicative of whether to produce renewable energy (para 0010) from source or from storage or to buy more energy to meet building and facility needs; e.g.a renewable energy model operating with inputs for cost forecaster,weather predicted data to generate optimization algorithms into which the inputs are processed into terms of cost associated with renewable energy status (para 0021; Fig. 3B)
	Thus, based on effect to sustain service performance with distributed workload algorithms via effect of task transfer in Liu’s approach, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the predictive management approach per Liu so that algorithm configuration of CPU or node cluster would consider real-time constraints of the power generation state versus level of the power demand at specific time, for effect of finding the most optimal solution that match utilization of energy producing entities or candidate grid sources to distribute workload to meet consumption needs or SLA criteria, including pricing consideration on basis of algorithmic model utilizing at least two different electricity sources - as set forth in a task transfer optimization of Niyato’s server farms - where using at least 2 sources per said process of scheduling tasks will spread electricity needs of said computers cluster between said different electricity sources by promoting - as per (**) - the cheapest of said different electricity sources, in passing workload from a load laden (e.g. hot performing servers) grid servicing source to a least burdened grid servicing source (idle servers as in Jackson) as per the transfer effectuated in Jackson, on basis that the less burdened generator sources represent a least costly implementation of allocation or resistive path constraints - as shown in Niyato; (ii) wherein optimization or rescheduling on basis of said different electricity sources would also include query for at least one renewable electricity source and/or at least one stored electricity source and/or at least a grid as shown in Dillon; wherein said electricity price prediction process also integrates with the optimizing scheduler inputs such as weather forecasting to predict electricity price provided by the possibility in generating a renewable electricity source as set forth above; because
	provision of more than one source of power generation units using a pool or clustered server implementation in support for a workload transfer or offloading of grid tasks via an optimization mechanism — or performance boosting as set forth in Niyato - would combine consideration effect of characteristics or constraints such as expensive use of NW space and transmission path with how to redistribute processing capability afforded with the plurality of candidate power generating sources for decision to offload per a need thereof,
	the realization thereof enhanced with effect of enlisting or choosing a least resistive algorithmic or mathematical approach that promotes one unused (processing) resource into replacing another procesing resource on basis of the cost on performance caused by the latter being incapable of effectuating a desired performance or SLA level expected of power grid service or QoS thereby achieving timely and cost-efficient balancing of resource utilization, which when coupled with effect of exploiting integrated real-time inputs (e.g. weather prediction) from the power consumption market, acting as operative conditions or cost constraints to the management process would enable the management process to make adaptive decision in form of grid cluster reordering, rescheduling and restructuring pertinent power source workload;
	the decision rendering to further seek additional renewable power sources when the existing resources at the disposition of the management process is deemed unable to acccommodate a dynamic state of grid production considered most suitable and timely commensurate with the actual state of the consumption demands or unexpected constraints caused from the likes of weather forecast. 
Claims 16 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Liu et al,
USPubN: 2016/0011617 (herein Liu) in view of Jackson, USPubN: 2014/0075222 (herein Jackson), and Rolia et al, USPN: 8,103,486 (herein Rolia); and Orsini et al, USPubN: 2016/0123620 (herein Orsini), further in view of Steven et al, USPubN: 2014/0330695 (herein Steven) Budhraja et al, USPubN: 2005/0033481 (herein Budhraja) and Kohn et al, USPubN: 2017/0271984 (herein Kohn) and further of Refaeli, USPubN: 2015/0026044 (herein Refaeli)	
	As per claim 16, Liu does not explicitly disclose ( method of managing electricity according to claim 1), further comprising: 
	sensing one or more actual electricity price(s), and wherein said scheduling tasks  in said computers cluster  is also based on said sensed actual electricity price(s).
	Provision of sensor operative on the public as well as private side of power/utility industry/platform or revenue operation thereof is shown in Refaeli (Fig. 3; social sensor network -para 0048), where sensor as placed can operate so as to determine a price point (Fig. 2) at which a company can manage consumer payment, or consolidate extent of their service or developing grid products (quality of service - para 0032; para 0036; demands from the platform - para 0039) or for subscribers to evaluate on weight of utility charge (para 0055).
	Thus, based on obviousness in using feedback to improve predictive approach for reconfiguring clusters scheduling and adjusting grid/consumer price as set forth in rationale C of claim 1, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement sensing of price per Liu’s predictive management for provision of utility so that support for the management include sensing one or more actual electricity price(s) wherein process of scheduling tasks in said computers cluster (refer to rationale A in claim 1) is also based on said sensed actual electricity price(s), using the sensor smart placement per Refaeli’s sensor-APIs because sensors when placed purposely can operate and provide significant insight and feedback to both the subscriber of product and the provider of products, where service supplying utility as in Liu’s system can consolidate their hold in fuffilling consumer service agreement, using sensed price or prediction thereof to proactively adapt processing resources to restructure workload distribution on basis of preconfigured business premises bearing heavily of time-based performance criteria so as to continually meeting consumer’s service agreement (SLA as per Rolia) or per Jackson (SLA- para 0018, 0039-0040). 
Claims 18 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Liu et al, USPubN: 2016/0011617 (herein Liu) in view of Jackson, USPubN: 2014/0075222 (herein Jackson), Rolia et al, USPN: 8,103,486 (herein Rolia); and Orsini et al, USPubN: 2016/0123620 (herein Orsini), further in view of Steven et al, USPubN: 2014/0330695 (herein Steven) Budhraja et al, USPubN: 2005/0033481 (herein Budhraja) and Kohn et al, USPubN: 2017/0271984 (herein Kohn) and further of Zadeh et al, USPubN: 2014/0201126 (herein Zadeh).
	As per claim 18, Liu does not explicitly disclose ( method of managing electricity 
according to claim 1), wherein at least one of said predicting steps  is based either on using a supervised learning algorithm, or on using a deep learning algorithm.
	Zadeh discloses training data for seeking average data from sampling and use of the distribution data to refine learning (para 1727) within the various embodiments supporting distribution function, chaining inference for pattern matching (para 1588) or load balancing using fuzzing rules in view of setbacks - e.g. to overcome blackout to power grid consumerss (para 1628); the fuzzy logic for allocating CPUs of a server farms (para 1347) against computing expense — via use of fast efficient algorithm(s) or serach engine(s) supportive of NLP, classification, pattern recognition, SVM and deep learning for all applications (para 0182, para 0156) 
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement decision tree and algorithms per Liu’s seeking of objective functions and mathematical learning so that, among the tools used, a deep learning algorithm - as per Zadeh - can be implemented as basis for cluster tree decision to be attained in the process of scheduling tasks, because
	learning dataset in accordance with deep learning analysis constitute a source of information usable to development of algorithmic configuration(s) which can contextually span over a large knowledge base/space, using the extent of the deep knowledge set by deep learning to be converted into programmatic objective functions and simulated experiments of the mathematical models contemplated as set of methodologies and tools in Liu’s grid distribution approach; thereby facilitating attainment of a best solution using all aspects of variants and the vast variety of input constraints enhancing discovery of multitude scenarios of management path taking or scheduler options so as to support the developers with various decision or objective functions underlying the mathematical model uns or experimented decision algorithms. 
Claims 20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Liu et al, USPubN: 2016/0011617 (herein Liu) in view of Jackson, USPubN: 2014/0075222 (herein Jackson), Rolia et al, USPN: 8,103,486 (herein Rolia); and Orsini et al, USPubN: 2016/0123620 (herein Orsini), further in view of Steven et al, USPubN: 2014/0330695 (herein Steven) Budhraja et al, USPubN: 2005/0033481 (herein Budhraja) and Kohn et al, USPubN: 2017/0271984 (herein Kohn) and further of van der Linden et al, USPubN: 2013/0022953 (herein vd_Linden)
	As per claim 20, Liu does not explicitly disclose (method according to claim 1), wherein said scheduling tasks is based on using an integer programming algorithm.
	Machine learning technique (para 0083; 0100) used in implementing decision tree algorithm per the management of grid power actions in Liu is shown in vd_Linden’s approach of optimizing resources availabilty as using constraints in creating assignment schedule on a set of nodes (e.g. for tutoring purposes) where in support for a model learning, one algorithm uses integer programming to present the problem to a solver (para 0068)
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement machine learning in Liu so that one algorithm also uses integer programming - per vd_Linden - to present the problem construed from a set of tree nodes to the algorithm which (based on the integer-programming learning result) would implement a solver for a graph-based or multi-nodes action decision making so to more effectively support allocation or re-allocation (task distribution or rebalancing thereof) of multiple cluster operations where distribution of dynamically utilized resources can be realized or adjusted a optimal, well-learned manner for accommodating responsive service in the face of demands, and/or adapting real-time delivery of energy from the multi-machines production power grid.
Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive. Following are the Examiner’s observations in regard thereto.
(A)	Applicants have submitted that price affecting in Liu’s scheduling as cited teaches the reverse to using feedback from a scheduling process to inform on the pricing process; nor is the price information per a decision console in Kohn (taken individually) for managing distribution on a power source actually about receiving feedback from scheduling to aid price predicting (Applicant's Remarks pg. 8)
	The language as recited on price prediction being influenced by data from any scheduling process makes it clear that feedback (‘feedback from said scheduling tasks’) is based on ‘evaluation of scheduling performances in the computing clusters’.  
	As far as this type of performance related feedback, Kohn discloses rule-based model and mathematical output from training data obtained from a training set run by computers to support a decision module in consolidating financial effectiveness in managing power source for operating grid devices.  Liu does not explicitly teach that scheduling data can have proactive effect on pricing; but this influence for scheduling data or performance to influence management over pricing would have been obvious; with the understanding that price decision entails price to be established next as a forecast pricing.  As can be seen from above, as a model in Kohn performs simulation of a grid distribution system by means of plural runs and training set for mathematical-type outputs to be evaluated in support for a financial decision in managing power distribution to be made, feedback in terms of scheduling performance is recognized as a form of aid or input assistance to a CDI module in Kohn financial decision; i.e. Kohn being but one of the references that complement Liu in rendering the bi-directional relationship between scheduling and pricing obvious.  That is, Kohn provides evidence that “evaluation of scheduling performances in the computing clusters’ constitutes a feedback type over computer-based price decision.  Besides, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant’s effect of singling out Kohn fails to establish non-obviousness for scheduling data aiding in price forcasting/establishing
(B)	Applicants have submitted that Steven’s use of a cost function model, third party price forecasting, and formulating a price based on mathematical cost model cannot indicates use of scheduling to predict pricing (Applicant's Remarks pg. 9, top).  Steven discloses cost function being carried out mathematically per an energy model employed to support energy price implementation and derivation of possible revenue thereby, whereas price implementation signifies that price is yet to be established as in a forecasted figure to be implemented on a enery supplying market.  Hence, the model execution in Steven evidences the influence of scheduling runs over how price is to be implemented as a next financial decision, which basically reads on computer-type assistance in terms of “evaluation of scheduling performances” obtained from the computing runs to help price establishing; i.e. Steven being but one of the references that complement Liu in rendering the bi-directional relationship between scheduling and pricing obvious.  Again, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  The Applicant’s effect of singling out Steven fails to establish non-obviousness for scheduling data aiding in price forcasting/establishing.
( C )	Applicants have submitted that, per Budhraja, Market data (Energy pricing?) information flows one way towards a Real-time operations having ‘scheduling’ (Fig. 5), and this does not evidence that feedback from scheduling is being used to predict pricing (Applicant's Remarks, bottom pg. 9 to top pg. 10).  
	As shown by the Applicant (block 28 in Fig. 5), the Prediction Platform (per Budhraja) which incorporates market data or energy pricing as alleged by Applicant (Grid-3P) obtains information from various modules via a aggregating module 22, the data sources (regional, organizational, companies, control areas) provided information comprising Performance data, substations grid data, Substation Utilities, Generation data.  That is, since utilities and performance data are aggregated into a module that feeds into a Prediction Platform 28 where market decision on energy are implemented, the indication that scheduling and performance data contribute as feedback into the Grid Prediction platform (as shown in Fig. 5) is recognized.  In other words, Budhraja discloses monitoring effect whereby power grid monitoring or scheduled values associated with geographic area combined with generator scheduled metrics as inputs to the management system (Budhraja: para 0150, 0151, 0169, 0172) to enable deployment of notification and remedial actions (Budhraja: para 0141-0142) such as to correct imbalance and applying price caps, using real-time performance data and market metrics to derive prediction as real-time forecasts or “what if’ type of a analysis (Budhraja: claims 7-8, pg. 16); i.e. Budhraja discloses information supplied to a prediction platform in terms of information enabling “evaluation of scheduling performances”, the latter obtained from the grid or performance type operations to help price establishing.
	The Applicant’s effect of singling out Budhraja fails to establish non-obviousness for scheduling data aiding in price forcasting/establishing. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	In all, the arguments by Applicants have been deemed non-persuasive and the claims 1, 3-23 stand rejected as set forth in the Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/

Primary Examiner, Art Unit 2193

Juine 08, 2021